Name: Commission Regulation (EC) No 831/2006 of 2 June 2006 amending Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance)
 Type: Regulation
 Subject Matter: technology and technical regulations;  documentation;  air and space transport;  transport policy
 Date Published: nan

 3.6.2006 EN Official Journal of the European Union L 150/4 COMMISSION REGULATION (EC) No 831/2006 of 2 June 2006 amending Regulation (EC) No 622/2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security (1) and in particular Article 4(2) thereof, Whereas: (1) The Commission is required, by virtue of Regulation (EC) No 2320/2002, to adopt measures for the implementation of common basic standards for aviation security throughout the Community. Commission Regulation (EC) No 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security (2) was the first act laying down such measures. (2) There is a need for measures to make the common basic standards more precise. (3) As regards the measures for the implementation of the standards on airline materials and on cargo, courier and express parcels, the content of Regulation (EC) No 622/2003 should be revised in the light of experience gained. (4) Council Regulation (EEC) No 2913/92 of 12 October 1992, establishing the Community Customs Code (3) foresees appropriate security and safety standards to be fulfilled in order to be granted the status of Authorised Economic Operator. The appropriate authority of a Member State should consider to take into account the relevant information provided by the customs authority when designating, approving or listing an agent as regulated agent. (5) In accordance with Regulation (EC) No 2320/2002 and in order to prevent acts of unlawful interference, the measures laid down in the Annex to Regulation (EC) No 622/2003 should be secret and should not be published. The same rule necessarily applies to any amending act. (6) Regulation (EC) No 622/2003 should be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 622/2003 is amended as set out in the Annex to this Regulation. Article 3 of that Regulation shall apply as regards the confidential nature of this Annex. Article 2 This Regulation shall enter into force on 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2006. For the Commission Jacques BARROT Vice-President (1) OJ L 355, 30.12.2002, p. 1. Regulation as amended by Regulation (EC) No 849/2004 (OJ L 158, 30.4.2004, p. 1). (2) OJ L 89, 5.4.2003, p. 9. Regulation as last amended by Regulation (EC) No 240/2006 (OJ L 40, 11.2.2006, p. 3). (3) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). ANNEX In accordance with Article 1 the annex is secret and shall not be published in the Official Journal of the European Union.